Citation Nr: 1010137	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain superimposed on degenerative disc with 
L4-5 herniation and vacuum disc phenomenon at L5-S1.

2.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.

3.  Entitlement to a compensable rating for hearing loss, 
left ear.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to December 
1992.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

The Veteran's representative was afforded the opportunity to 
submit a VA Form 646.  However, after 30 days with no 
response from the service organization, the claims file was 
sent to the Board.  In addition to the foregoing, by letter 
in January 2010, the Veteran and his representative were 
issued notice that his claim was being certified to the 
Board.  Neither the Veteran nor his representative responded.  
Therefore, the Board will adjudicate the claims.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is manifested by 
complaints of pain in the lumbar spine and objective findings 
of forward flexion to 40 degrees, limited by pain; lateral 
flexion to 23 degrees; and rotation to a total of 70 degrees. 

2.  The service-connected left lower extremity radiculopathy 
does not resemble a moderate incomplete paralysis of the 
sciatic nerve.  Evidence of decreased sensation of the great 
toe is present.

3.  The medical evidence does not establish that the Veteran 
has more than Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
and 4.71a, Diagnostic Codes 5235-5243 (2009).   

2.  The criteria for a disability evaluation in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.124a, Diagnostic Code 8620 (2009). 

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

Chronic lumbar strain superimposed on degenerative disc with 
L4-5 herniation and vacuum disc phenomenon at L5-S1

Historically, service connection for a chronic muscular 
strain of the lumbar spine superimposed on degenerative 
instability was established with a 20 percent disability 
rating, effective December 13, 1992.  See November 1993 
Rating Decision.  A subsequent October 2001 rating decision 
evaluated the Veteran's back disability as 40 percent 
disabling, and a December 2003 rating decision continued the 
40 percent disability rating under diagnostic code 5243.  In 
May 2007, the Veteran filed an informal claim seeking an 
increased rating for his service-connected back disability 
and the RO continued the 40 percent evaluation.  

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the 
Veteran's back disability, a 40 percent rating is warranted 
when a Veteran exhibits forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating will be 
awarded when a Veteran displays unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).  

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
and 4.45, pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 40 
percent for the Veteran's service-connected lumbosacral 
strain.  Throughout the rating period on appeal, the 
Veteran's disability has exhibited range of motion that 
warrants no higher than a 40 percent rating.

In order for a rating in excess of 40 percent to be assigned, 
the evidence must establish unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2009).  The medical 
evidence of record does not document unfavorable ankylosis of 
the spine.  The December 2007 VA examination and other 
medical evidence of record merely establish severe limitation 
of motion of the lumbar spine.  Upon examination in December 
2007, forward flexion was to 40 degrees limited by pain.  
Lateral flexion was to 23 degrees and rotation was a total of 
70 degrees.  The Veteran also complained of minimal pain with 
minor pain in all movement upon three repetitions.  He was 
noted to have tenderness to the left sacroiliac joint and the 
erector spinae group but not malalignment.  The examiner 
reported that the Veteran uses no cane, crutches, braces, or 
assistive devices; and that although he has had a back brace 
in the past, he no longer uses it.  Additional VA treatment 
reports did not demonstrate evidence of ankylosis of the 
spine.  Of note, an April 2008 VA treatment report reflects 
that the Veteran denied low back pain.

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  With respect to a higher 
rating based on the frequency and extent of incapacitating 
episodes (defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), the 
Veteran's low back pain has not been shown to require 
bedrest, prescribed or otherwise, for any period approaching 
a total duration of at least six weeks during the past 12 
months to justify a 60 percent under DC 5243.  The 2007 VA 
examiner noted that the Veteran has the ability to stay at 
work with no missed time.  Thus, there is no evidence of 
incapacitating episodes necessitating bedrest prescribed by a 
physician that would warrant a 60 percent evaluation under DC 
5243. 

Additional findings noted during the December 2007 VA 
examination included the Veteran's left leg radiculopathy 
with numbness in his big toe.  The Board notes that a 
separate 10 percent rating has been assigned for this 
symptomatology under DC 8620 and is addressed separately, 
below.

The only other bases for the assignment of a separate rating 
for a disability of the spine require there to be other 
neurologic abnormalities, including bowel and bladder 
impairment, associated with the service-connected back 
disability.  The Board notes that the Veteran denied bowel 
and bladder dysfunction during the 2007 VA examination.  
There is no objective evidence of additional associated 
neurologic abnormalities and the preponderance of the 
evidence is against a finding of such impairments associated 
with the Veteran's back disability.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an evaluation in excess of 40 percent due to 
functional loss.  On VA examination, no redness, swelling or 
spasms were noted.  The 2007 examiner noted that he would 
expect the Veteran to loose between 30 and 35 degrees of his 
range of motion, strength, coordination, and fatigability 
associated with repetitive movement flares and an additional 
20 degrees of his range of motion, strength, coordination, 
and fatigability associated with left leg radiculopathy.  
However, under Deluca, pain must cause additional restricted 
range of motion, not already contemplated by the assigned 
rating, so as to warrant the assignment of a higher rating.  
Here, the Veteran's range of motion findings are still 
adequately compensated by the assigned 40 percent rating.  
Even with the Veteran's subjective complaints and objective 
findings, there is no evidence of record suggesting that he 
has ankylosis.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected chronic lumbar 
strain superimposed on degenerative disc with L4-5 herniation 
and vacuum disc phenomenon at L5-S1warrants any more than a 
40 percent evaluation.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Radiculopathy, left lower extremity

By a rating decision issued in June 2004, the RO granted 
service connection for radiculopathy of the left lower 
extremity, and assigned a 10 percent evaluation for left 
lower extremity disability under DC 8620.  DC 8620 is used to 
evaluate neuritis of the sciatic nerve.  Under 38 C.F.R. § 
4.123, peripheral neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum for 
sciatic nerve involvement equal to moderately severe, 
incomplete, paralysis.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore, neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Disability of the 
sciatic nerve (or neuritis or neuralgia) is rated 10 percent 
when there is evidence of mild incomplete paralysis; 20 
percent with moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 80 
percent for complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2009).  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  

The Board finds that the overall objective evidence, fails to 
demonstrate that the Veteran's service-connected 
radiculopathy of the left lower extremity most nearly 
approximate moderate impairment, such as to warrant the next-
higher evaluation under Diagnostic Code 8620.  

Regarding neurologic findings, the December 2007 VA 
examination report indicates that the Veteran has full 
strength.  He denied any numbness, tinglings, tremors, 
weaknesses, or radiating pain.  The Veteran was noted to have 
normal sensation from hip to toe, downward toes, no clonus, 
2+ reflexes at the knee jerk and Achilles.  He had a decrease 
in sensation in the left great toe only.  Straight leg raise 
and crossover were negative.  He was also able to rise up on 
his toes and rock back on his heels.  A subsequent April 2008 
VA treatment report reflects that the Veteran denied 
sciatica.  

The evidence discloses that the Veteran's radiculopathy 
resulted in mild sensory disturbances, without loss of motor 
function and without muscle atrophy.  The pelvic rock test 
was painful on the left side and he was noted to have 
tenderness on the left sacroiliac joint.  Although the 
examiner indicated that the Veteran would lose an additional 
20 degrees of his range of motion, strength, coordination, 
and fatigability associated with left leg radiculopathy, such 
loss is compensated by the Veteran's service-connected 
chronic lumbar strain superimposed on degenerative disc with 
L4-5 herniation and vacuum disc phenomenon at L5-S1, rated as 
40 percent disabling, discussed above.  38 C.F.R. § 4.14 
(2009).  The medical evidence establishes that the Veteran 
had only sensory disturbance of his left great toe during 
this time.  The Veteran's symptoms of pain and great toe 
numbness are consistent with mild neuritis of the left lower 
extremity, so as to warrant no higher than a 10 percent 
evaluation for neuritis.  

Regarding Hart, the Board finds that staged ratings are not 
appropriate in this case.  There is no evidence to show 
distinct time periods where the Veteran's service-connected 
radiculopathy exhibited symptoms that would warrant a 
different rating.

For the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against a 
finding that the neurological manifestations affecting the 
left lower extremity more closely resemble a moderate 
impairment of the sciatic nerve.

Hearing loss

According to an October 2004 rating decision, the RO granted 
service connection for left ear hearing loss rated as 
noncompensable.  In May 2007, the Veteran filed an informal 
claim seeking an increased rating for his service-connected 
hearing loss.  The February 2008 rating decision continued 
the noncompensable rating for left ear hearing loss under the 
provisions of Diagnostic Code 6100.

DC 6100 sets out the criteria for evaluating hearing 
impairment using puretone threshold averages and speech 
discrimination scores.  Numeric designations are assigned 
based upon a mechanical use of tables found in 38 C.F.R. § 
4.85; there is no room for subjective interpretation. See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, and then the designations are matched 
with Table VII to find the percentage evaluation to be 
assigned for the hearing impairment.  To evaluate the degree 
of disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the Veteran does 
not have total deafness in both ears, the hearing of the non-
service-connected ear is assigned a Roman numeral designation 
of I.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85(f).  
Therefore, inasmuch as service connection is in effect for 
only left ear hearing loss in the present case, and since the 
Veteran is not totally deaf in his right ear, the right ear 
hearing acuity is taken to be normal. 

In conjunction with his claim for increase, the Veteran 
underwent a VA examination in December 2007.  Puretone 
thresholds for the left ear were 25, 30, 45, 45, and 55, 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  
The results of the VA audiogram show an average puretone 
threshold of 43.75 decibels in the left ear with speech 
discrimination ability of 96 percent.  Exceptional patterns 
of hearing impairment were not indicated.  The Veteran 
complained that he had the most difficulty understanding 
conversation in noise.  Table VI indicates a numeric 
designation of level I hearing in the left ear and level I 
for the nonservice connected right ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.

The Board has considered the Veteran's contentions.  The fact 
that his hearing acuity is less than optimal does not by 
itself establish entitlement to a compensable disability 
rating.  To the contrary, it is clear from the Rating 
Schedule that higher ratings can be awarded only when loss of 
hearing has reached a specified measurable level.  That level 
of disability has not been demonstrated in the present case.  
Therefore, a noncompensable evaluation, and no higher, is 
entirely appropriate for his left ear hearing loss.

Again, it is noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected hearing loss 
warrants a compensable evaluation.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extraschedular Consideration

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describes 
the claimant's disability level and symptomatology.  If this 
is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
affirmed sub nom. Thun v. Shinseki, -- F.3d -- No. 2008-7135 
(Fed. Cir. July 17, 2009).

The Board finds these Diagnostic Codes adequately addresses 
the Veteran's symptoms.  There is no indication that the 
schedular criteria are inadequate to evaluate the Veteran's 
service-connected disabilities. The evidence does not 
establish that any of the disabilities cause marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  As noted above, the Veteran 
has no missed time from work.  Moreover, it does not 
establish that the Veteran's service-connected disabilities 
necessitate frequent periods of hospitalization.  In light of 
the foregoing, his claims do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant a 
remand for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  See Thun.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved. 38 U.S.C.A. § 
5107(b) (West 2002).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the Veteran in October and December 2007.  
The content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the October and December 2007 letters.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.   VA 
examinations were performed in 2007 in order to obtain 
medical evidence as to the extent of the service-connected 
back disability, left lower extremity radiculopathy, and 
hearing loss.  The examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
service-connected disabilities, and recorded pertinent 
examination findings.  The VA spine examiner also provided 
conclusions with supportive rationale.  The Board finds that 
the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for chronic lumbar strain superimposed on degenerative disc 
with L4-5 herniation and vacuum disc phenomenon at L5-S1 is 
denied.

Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.

Entitlement to a compensable rating for hearing loss, left 
ear, is denied.


REMAND

The December 2007 VA Audiology examination purports to 
address a potential nexus between the Veteran's claimed 
tinnitus and military noise exposure.  The examiner notes 
under "Examiners Medical Opinion" that the Veteran claimed 
hearing loss and tinnitus is less likely as not (less than 
50/50 probability) caused by or a result of military noise 
exposure.  Although this does not appear to be the contention 
of the Veteran, it is unclear whether this statement 
represents the opinion of the examiner.  Further, the 
rationale for opinion given merely states that the opinion 
given is based on clinical experience and by evidence 
reviewed.

The Board notes that, where VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate examination, or at a 
minimum, notify the claimant why one will not or cannot be 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 
(2007), the Court found that "[w]ithout a medical opinion 
that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, 
which it is forbidden from doing."  VA regulations provide 
that where "diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2; see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  

Additionally, it appears that the VA examiner did not take 
into that the Veteran is already service connected for left 
ear hearing loss.  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  The Board notes that VA's duty to 
assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history. Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  

In light of the foregoing, the Board finds that additional an 
addendum medical opinion is needed to adequately address the 
Veteran's service connection claim for tinnitus.  The Board 
notes that any examination must be adequate and opinions 
cannot just simply be rendered without adequate bases stated 
therein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's entire claims folder 
should be returned to the VA audiologist 
who conducted the VA audiometric 
examination in December 2007 to determine 
the nature and etiology of any tinnitus 
that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  

The examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the Veteran's tinnitus had its origin in 
service or is in any way related to his 
active service.

Should the audiologist who conducted the 
Veteran's most recent VA audiometric 
examination in December 2007 prove 
unavailable, the Veteran should be 
afforded an additional VA audiometric 
examination in order to more accurately 
determine the exact nature and etiology of 
his tinnitus.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.

The AOJ is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims file.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination or 
evaluation.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  The rationale for all findings 
and conclusions should be set forth in a 
legible report.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and discuss why an opinion cannot be 
provided.

2.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit sought remains 
denied, issue to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations.  
Prior to recertification, in accordance 
with applicable procedure, the Veteran's 
current representative must be provided an 
opportunity to submit a VA Form 646 or its 
equivalent.  All efforts made should be 
documented and incorporated into the 
claims file.  If the representative cannot 
be contacted, the Veteran should be so 
notified to ensure that his due process 
rights are protected.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


